On petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari is granted. Judgment is vacated, and the case is remanded to the United States Court of Appeals for the Sixth Circuit for further consideration in light of Dean v. United States, 581 U.S. ----, 137 S.Ct. 1170, 197 L.Ed.2d 490 (2017).Justice GORSUCH took no part in the consideration or decision of this motion, petition, or attorney discipline order appearing on this Order List.